The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 08, 2013

                          No. 04-12-00735-CR and 04-12-00736-CR

                                     Albert NICHOLAS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                              Trial Court No. B93-6 and B93-7
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER
        The Appellant’s Motion to Strike Appellee’s Motion for Extension of Time to file the
Brief is deemed MOOT.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court